hBROWN, J.,
Dissenting.
After arrest but before indictment, defendant filed a number of pleadings. Even though filed prematurely, they are part of defendant’s case. In fact, several of these preliminary pleadings concerning eviden-tiary matters were satisfied after indictment without being re-urged. Defendant’s motion to suppress was never heard. Defendant did not have to refile it to be heard. The majority relies on one case for its conclusion, i.e., State v. Duncan, supra, (notably the same defendant). That case is wrong.